Citation Nr: 0503076	
Decision Date: 02/08/05    Archive Date: 02/22/05	

DOCKET NO.  02-13 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from December 1975 to December 
1979, from April 1982 to April 1988, and from June 2001 to 
April 2002.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In that determination, the RO denied the veteran's 
claim for educational benefits.  The veteran disagreed and 
this appeal ensued.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The statement of the case did not provide the veteran with 
governing regulations relating to ending dates for 
eligibility for Chapter 30 benefits.  See 38 C.F.R. 
§§ 21.1032, 21.7050, 21.7051 (2004).  Further, the veteran 
has not received notice of the information and evidence 
necessary to substantiate the claim, as required by the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002).  

The veteran filed an application for benefits in March 2001.  
He applied for benefits for the period from August 21, 1997, 
to March 25, 1999.  Although a VA delimiting date worksheet 
reflected a basic delimiting date of January 1, 2000, with an 
adjusted delimiting date of August 25, 1997, an April 2001 
notification letter to the veteran advised him that the 
delimiting date was January 1, 2000.  The statement of the 
case did not refer to a specific delimiting date, either 
basic or adjusted, nor did it address the veteran's claim for 
benefits during the period prior to January 1, 2000, and four 
days prior to August 25, 1997.  The veteran has submitted a 
transcript reflecting his enrollment in a course in August 
1997.  

The veteran should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the veteran in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159 
(2004); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Charles v. Principi, 16 Vet. App. 370 
(2002), and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), have been 
satisfied.  In particular, the RO must 
request or tell the appellant to provide 
any evidence in his possession that 
pertains to his claim.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as set forth 
in the VCAA as specifically affecting the 
issue on appeal.  

2.  Readjudicate the veteran's claim with 
consideration of his request for Chapter 
30 benefits for the period from August 
21, 1997, to March 25, 1999, with 
appropriate consideration of 38 C.F.R. 
§§ 21.1032, 21.7044, 21.7050, 21.7051 
(2004).  If any determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case that describes the pertinent 
evidence considered, the criteria for 
adjudicating the claim, and the analysis 
employed in reaching the decision.  
Thereafter, the veteran must be an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The veteran has the right to submit additional 
evidence and argument on the matter herein remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  





